


Exhibit 10(g)(3)

 

PROTECTIVE LIFE CORPORATION

DEFERRED COMPENSATION PLAN

FOR OFFICERS

(AS AMENDED AND RESTATED AS OF JANUARY 1, 2009)

 

Section 1.              Purpose; Plan Eligibility

 

The purpose of this Plan is to enable each Officer of the Company to save for
retirement and other long-term needs by deferring receipt of a portion of the
Officer’s compensation and by receiving additional deferred compensation that
cannot be provided under the 401(k) Plan due to restrictions on the 401(k) Plan
contained in the Code.

 

Section 2.              Definitions

 

“Accounts” shall mean a Participant’s Pay Deferral Account, Stock Deferral
Account and Matching Account under the Plan.

 

“Base Salary” shall mean (a) a Participant’s base salary, as set forth in the
records of the Company, and (b) any bonus payable in cash that does not meet the
requirements of a Cash Bonus.

 

“Board” shall mean the Board of Directors of the Company or any duly authorized
committee thereof.

 

“Cash Bonus” shall mean the annual cash bonus payable to a Participant under the
Company’s Annual Incentive Plan (or such other eligible bonus plans as may be
determined by the Company), and excluding sales, special or “one-time” bonuses
(as determined by the Company).  The term “Cash Bonus” shall refer only to an
annual bonus that is payable upon the satisfaction of pre-established
organizational or individual performance criteria and that, at the time a
Deferral Election is made, is not substantially certain to be paid.

 

“Change of Control” shall occur (subject to the provisions of Code
Section 409A), when (i) any one person (or more than one person acting as a
group (as provided in Code Section 409A)) (such person or group, an “Acquiring
Person”) acquires ownership of the Company’s stock that, together with stock
previously held by the Acquiring Person, constitutes more than 50% of the total
fair market value or more than 50% of the total voting power of the Company, or
(ii) a majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election was not endorsed by a majority
of the members of the Board before the date of the appointment or election, or
(iii) an Acquiring Person acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Acquiring Person)
assets from the Company that have a total gross fair market value equal to or
more than 80% of the total gross fair market value of the Company’s assets
immediately before such acquisition or acquisitions.

 

1

--------------------------------------------------------------------------------


 

“Closing Price” of the Common Stock on any trading day shall mean the daily
closing price for a share of the Common Stock on the Composite Tape for the New
York Stock Exchange or, if the Common Stock is not listed on such Exchange, on
the principal United States securities exchange registered under the Exchange
Act on which the Common Stock is listed or, if the Common Stock is not listed on
any such exchange, the average of the daily closing bid quotations with respect
to a share of the Common Stock on the National Association of Securities
Dealers, Inc., Automated Quotations System or any system then in use or, if no
such quotations are available, the fair market value of a share of the Common
Stock as determined by a majority of the Board.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.  Reference to a Section of the Code shall include that Section, the
regulations promulgated thereunder, and any comparable section of any future
legislation that amends, supplements or supersedes such Section, effective as of
the date such comparable Section is effective with respect to the Plan.

 

“Committee” shall mean the Compensation and Management Succession Committee of
the Board (or its designee).

 

“Common Stock” shall mean the common stock of the Company.

 

“Company” shall mean Protective Life Corporation, a Delaware corporation, and
any successor thereto.

 

“Company Matching Contribution” shall have the meaning set forth in the
401(k) Plan.

 

“Compensation” shall mean an Officer’s Base Salary, Cash Bonuses, and shares of
Common Stock that are issuable to the Officer under the Company’s Long-Term
Incentive Plan and are designated by the Company as eligible for deferral
hereunder.

 

“Deferral Election” shall mean the election by a Participant to defer receipt of
Compensation pursuant to Section 3.

 

“Disability” shall mean that the Participant (1) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of at least 12 months, (2) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of at least
12 months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Company, or
(3) has been determined to be totally disabled by the Social Security
Administration.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

“401(k) Plan” shall mean the Company’s 401(k) and Stock Ownership Plan, as from
time to time amended.

 

“Matching Account” shall mean a book entry account established by the Company to
record the amounts credited to a Participant with respect to the Participant’s
Supplemental Matching Contributions (and earnings thereon).

 

“Mutual Fund Investments Matching Subaccount” shall mean a subaccount of the
Matching Account for that portion of each allocation of Supplemental Matching
Contributions that the Participant initially elects to allocate to a Phantom
Fund other than the Protective Stock Fund (as provided in Section 4(d)) (and
earnings thereon).

 

“Mutual Fund Investments Pay Deferral Subaccount” shall mean a subaccount of the
Pay Deferral Account for (1) all deferrals of cash bonuses made pursuant to the
Plan before January 1, 2005 that were credited as a “cash allotment” as of
December 31, 2004, and (2) all deferrals of Base Salary and Cash Bonuses made
pursuant to the Plan after December 31, 2004 that the Participant initially
elects to allocate to a Phantom Fund other than the Protective Stock Fund (as
provided in Section 4(d)) (and earnings thereon).

 

“Officer” shall mean an officer of the Company (as determined by the Company in
its sole discretion) who is a member of a “select group of management or highly
compensated employees” within the meaning of ERISA.

 

“Participant” shall mean any Officer who either (a) is eligible to make and does
make a Deferral Election, or (b) has a Supplemental Matching Contribution
allocated to his or her Matching Account.

 

“Participating Companies” shall mean the Company and its affiliated companies.

 

“Pay Deferral Account” shall mean a book entry account established by the
Company to record the amounts credited pursuant to a Participant’s Deferral
Election with respect to Base Salary or Cash Bonuses (and earnings thereon).

 

“Phantom Fund” shall mean one or more mutual funds or other investments
(including the Protective Stock Fund) which shall determine the hypothetical
investment experience of the Participant’s Accounts under the Plan as provided
in Section 4.

 

“Plan” shall mean the Protective Life Corporation Deferred Compensation Plan for
Officers, as from time to time amended.

 

“Plan Year” shall mean each period beginning on January 1 and ending on
December 31 of the same year.

 

“Post-2008 Subaccount” shall mean a subaccount for (1) all amounts credited to a
Participant’s Pay Deferral Account after December 31, 2008 (and earnings
thereon), and (2) all

 

3

--------------------------------------------------------------------------------


 

amounts credited to a Participant’s Stock Deferral Account after December 31,
2008 (and earnings thereon).

 

“Pre-2005 Subaccount” shall mean a subaccount for (1) all amounts credited to a
Participant’s Pay Deferral Account before January 1, 2005 (and earnings
thereon), and (2) all amounts credited to a Participant’s Stock Deferral Account
before January 1, 2005 (and earnings thereon).

 

“Protective Stock Fund” shall mean a Phantom Fund that is deemed to be invested
primarily in Common Stock.

 

“Protective Stock Investment Matching Subaccount” shall mean a subaccount of the
Matching Account for (1) one-half of each allocation of Supplemental Matching
Contributions (and earnings thereon), plus (2) that portion of the remaining
one-half of each allocation of Supplemental Matching Contributions that the
Participant initially elects to allocate to the Protective Stock Fund (as
provided in Section 4(d)) (and earnings thereon).

 

“Protective Stock Investment Pay Deferral Subaccount” shall mean a subaccount of
the Pay Deferral Account for (1) all amounts attributable to deferrals of cash
bonuses made pursuant to the Plan before January 1, 2005 that were credited as a
“stock allotment” as of December 31, 2004 (and earnings thereon), and (2) all
deferrals of Base Salary and Cash Bonuses made pursuant to the Plan after
December 31, 2004, that the Participant initially elects to allocate to the
Protective Stock Fund (as provided in Section 4(d)) (and earnings thereon).

 

“Specified Employee” shall mean, with respect to April 1 of each Plan Year
(beginning April 1, 2005) and for the 12-month period thereafter, any person who
met the definition of a “key employee” of the Company under Code
Section 416(i) (without regard to Code Section 416(i)(5)) at any time during the
preceding Plan Year, all as provided in Code Section 409A.

 

“Stock Deferral Account” shall mean a book entry account established by the
Company to record the amounts credited pursuant to a Participant’s Deferral
Election with respect to Compensation in the form of Common Stock (and earnings
thereon).

 

“Supplemental Matching Contribution” shall mean a credit to a Participant’s
Matching Account, determined as provided in Section 5.

 

“Termination of Employment” shall mean a Participant’s “separation from service”
with the Company and each other Participating Company by which the Participant
is employed, as defined in Code Section 409A (other than a separation from
service as a result of death or Disability).

 

“2005-2008 Subaccount” shall mean a subaccount for (1) all amounts credited to a
Participant’s Pay Deferral Account after December 31, 2004 and before January 1,
2009 (and earnings thereon), and (2) all amounts credited to a Participant’s
Stock Deferral Account after December 31, 2004 and before January 1, 2009 (and
earnings thereon).

 

4

--------------------------------------------------------------------------------


 

“Unforeseeable Emergency” shall have the meaning set forth in Section 7(k).

 

Section 3.              Deferral of Compensation

 

(a)  Deferral Elections.  On or before December 31 of any calendar year, an
Officer may elect to defer receipt of Base Salary otherwise payable to the
Officer for services rendered in a subsequent calendar year.  On or before
June 30 of any calendar year and subject to the requirements of Code
Section 409A, an Officer who has been continuously employed by the Participating
Companies from the later of (1) January 1 of such calendar year and (2) the date
on which the performance criteria with respect to the Cash Bonus or Common Stock
award for such calendar year were established may elect to defer receipt of Cash
Bonuses and Common Stock otherwise payable to the Officer with respect to a
performance period ending on December 31 of the year in which the deferral
election is made.  Furthermore, when an Officer who is not (and has not during
the immediately preceding 24 months been) eligible to participate in any other
plan, program or arrangement of the Company which must be aggregated with the
Plan for purposes of Code Section 409A first becomes eligible to participate in
the Plan, the Officer may elect, within the 30 day period immediately following
such eligibility date, to defer receipt of Base Salary otherwise payable to the
Officer in the calendar year in which such eligibility date occurs with respect
to services performed after the date of the Deferral Election.  A Deferral
Election shall be made by written or electronic notice on a form or in a manner
prescribed by or acceptable to the Company and shall be effective only when
properly filed with the Company.  The Company may from time to time establish
minimum and maximum amounts (which may be stated as percentages of Compensation)
that an Officer may defer.  Any Deferral Election shall be subject to such
conditions as the Company shall determine.

 

(b)  Form and Duration of Election to Participate.  Unless otherwise specified
in a Deferral Election (or as provided in Section 7(k)), a Deferral Election
made by a Participant shall continue in effect (including with respect to
Compensation payable in subsequent calendar years) unless and until the
Participant revokes or modifies such election by written or electronic notice on
a form or in a manner prescribed by or acceptable to, and filed with, the
Company.  Any such revocation or modification of a Deferral Election shall
become effective only with respect to Compensation payable with respect to
services performed or a performance period ending in the calendar year following
the Company’s receipt of such revocation or modification.

 

(c)  Renewal.  A Participant who has revoked a Deferral Election may file a new
Deferral Election to defer Compensation payable with respect to services
performed or a performance period ending in the calendar year following the year
in which such new Deferral Election is filed.

 

(d)  Participant with Previous Termination.  Any Plan provision to the contrary
notwithstanding, a former Participant who is an Officer and who has previously
received a distribution from the Plan upon Termination of Employment may not
recommence participation in the Plan until the second calendar year after the
year in which the former Participant again became an Officer.

 

5

--------------------------------------------------------------------------------


 

Section 4.              Pay Deferral, Stock Deferral and Matching Accounts

 

(a)   General.  The Company shall establish and maintain (1) a separate Pay
Deferral Account for each Participant who has deferred Base Salary or Cash
Bonuses, (2) a separate Stock Deferral Account for each Participant who has
deferred Common Stock that was otherwise issuable under the terms of the
Company’s Long-Term Incentive Plan, and (3) a separate Matching Account for each
Participant who receives a Supplemental Matching Contribution (as provided in
Section 5).  The Company shall also establish and maintain (1) the appropriate
Mutual Fund Investments Pay Deferral Subaccount and Protective Stock Investment
Pay Deferral Subaccount within each Deferral Account, (2) the Protective Stock
Fund within each Stock Deferral Account, (3) the appropriate Mutual Fund
Investments Matching Subaccount and Protective Stock Investment Matching
Subaccount within each Matching Account, and (4) as appropriate, Pre-2005
Subaccounts, 2005-2008 Subaccounts and Post-2008 Subaccounts within each Pay
Deferral Account and Stock Deferral Account.  Within each Account and
Subaccount, the Company shall maintain records on a Plan Year basis.

 

(b)  Credits to Accounts.  An amount equal to the amount of Base Salary and Cash
Bonus deferred pursuant to a Participant’s Deferral Election shall be credited
to the Participant’s Pay Deferral Account as of the date such Compensation would
otherwise have been paid to the Participant. A number of stock equivalents equal
to the number of shares of Common Stock deferred pursuant to a Participant’s
Deferral Election shall be credited to the Participant’s Stock Deferral Account
as of the date such Compensation would otherwise have been paid to the
Participant.   A Participant’s Supplemental Matching Contribution for a Plan
Year shall be credited to the Participant’s Supplemental Matching Account as of
the date such amounts would have been allocated as the Company Matching
Contributions to the accounts of the Participant in the 401(k) Plan but for
application of the applicable Code limits.  Each amount so credited to an
Account shall also be allocated to the appropriate Subaccount or Subaccounts
within such Account.

 

(c)  Designation of Phantom Funds.  The Company shall select Phantom Funds which
shall be used to determine the hypothetical investment experience of each
Participant’s Accounts under the Plan.  Except as provided in Section 8(a), the
Protective Stock Fund shall be the only Phantom Fund available for the
Protective Stock Investment Pay Deferral Subaccount, the Stock Deferral Account
and the Protective Stock Investment Matching Subaccount.

 

(d)  Investment Election.  Each Participant shall from time to time designate,
in such manner as may be approved by the Company, the Phantom Fund or Funds that
shall determine the investment experience with respect to such Participant’s
Mutual Fund Investments Pay Deferral Subaccount and Mutual Fund Investments
Matching Subaccount.  The Company may, in its discretion, (1) establish minimum
amounts (in terms of dollar amounts or percentages) that may be allocated to any
Phantom Fund, (2) establish rules regarding the time at which any such election
(or any change in such election permitted under Section 4(e)) shall become
effective, and (3) permit transfers among Phantom Funds in a Participant’s
Mutual Fund Investments Pay Deferral Subaccount and Mutual Fund Investments
Matching Subaccount balances, pursuant to such procedures as the Company shall
determine.  If a Participant fails to make a valid election with respect to any
amount allocated to the Participant’s Mutual Fund Investments Pay Deferral

 

6

--------------------------------------------------------------------------------


 

Subaccount or the Participant’s Mutual Fund Investments Matching Subaccount (or
if any such election ceases to be effective), such amount shall be deemed
invested in the Phantom Fund which the Company determines generally to have the
least risk of loss of principal.

 

(e)  Change in Designation of Phantom Fund.  Any change in the Phantom Funds
designated with respect to all or any portion of a Participant’s Mutual Fund
Investments Pay Deferral Subaccount and Mutual Fund Investments Matching
Subaccount shall comply with the currently applicable rules established by the
Company and all rules applicable with respect to any initial designation of such
Phantom Funds.  Except as provided in Section 8(a), in no event may a
Participant transfer funds from a Phantom Fund other than the Protective Stock
Fund to the Protective Stock Fund, or transfer funds from the Protective Stock
Fund to another Phantom Fund.

 

(f)  Allocations to Protective Stock Fund.   If deferred Base Salary (other than
the bonuses included in the definition of “Base Salary”) has been allocated to
the Protective Stock Fund, the Protective Stock Fund in the Participant’s
Protective Stock Investment Pay Deferral Subaccount shall be credited with a
stock equivalent that shall be equal to the number of full and fractional shares
of Common Stock that could be purchased with the dollar amount of the allotment,
based upon the Closing Price of the Common Stock as of the date of allocation. 
If a deferred Cash Bonus or a bonus included in the definition of “Base Salary”
has been allocated to the Protective Stock Fund, the Protective Stock Fund in
the Participant’s Protective Stock Investment Pay Deferral Subaccount shall be
credited with a stock equivalent that shall be equal to the number of full and
fractional shares of Common Stock that could be purchased with the dollar amount
of the allotment, based upon the average of the Closing Price of the Common
Stock for the twenty (20) trading days ending on the day preceding the date of
allocation.  Each allocation of Supplemental Matching Contributions to the
Protective Stock Fund in the Participant’s Protective Stock Investment Matching
Subaccount for a Plan Year shall be based upon (1) the amount of the
Supplemental Matching Contribution so allocated, and (2) the price per share of
Common Stock that would have been used to allocate such Supplemental Matching
Contributions had they been allocable as Company Matching Contributions to the
Participant’s account under the 401(k) Plan.

 

(g)  Allocations to Other Phantom Funds.   Allocations of deferred Base Salary,
deferred Cash Bonuses, and Supplemental Matching Contributions to the Phantom
Funds (other than the Protective Stock Fund) shall be based upon the amount
deferred (or the amount of the Supplemental Matching Contribution) and the value
of the Phantom Fund as of the date of allocation.

 

(h)  Crediting of Phantom Investment Experience.  Except as provided in
Section 4(i), as of the last day of each calendar quarter (or such other time or
times as the Company may establish), each Account shall be credited or debited
(as the case may be) with an amount equal to the net investment gain or loss
that such Participant would have realized had the Participant actually invested
in each Phantom Fund an amount equal to the portion of the Participant’s Account
designated as deemed invested in such Phantom Fund during that calendar quarter
(or such other period as the Company may establish).

 

7

--------------------------------------------------------------------------------

 

(i)  Election to Receive Cash.  If so elected as part of an initial Deferral
Election under Section 3(a), a Participant may elect to be paid in cash, in lieu
of the credit to the Participant’s Account as provided in Section 4(h), an
amount equal to the amount of dividends that would otherwise be credited to the
Protective Stock Fund in the Participant’s Account with respect to amounts
deferred pursuant to that election.  The Participant may make such election by
written or electronic notice on a form or in a manner prescribed by or
acceptable to the Company and properly filed with the Company.  The Company
shall make payments to the Participant pursuant to this Section 4(i) as soon as
reasonably practicable after (but no later than the end of the calendar year in
which) any corresponding dividend is paid.

 

Section 5.              Supplemental Matching Contributions

 

(a)  Eligibility for Supplemental Matching Contribution.  A Supplemental
Matching Contribution shall be credited to the Supplemental Matching Account of
each Officer who (1) during all or a portion of a Plan Year, was eligible to
participate in the 401(k) Plan, and (2) either (A) is employed by a
Participating Company on the date the Supplemental Matching Contribution for
such Plan Year is generally allocated to the Supplemental Matching Accounts of
the Participants in the Plan, or (B) whose termination of employment was due to
Disability or death, or (C) who terminated employment (for a reason other than
Disability or death) while eligible for a Normal or Early Retirement Benefit
pursuant to terms of the Company’s qualified pension plan.

 

(b)  Determination of Supplemental Matching Contribution.  The Supplemental
Matching Contribution for a Participant for any Plan Year shall equal (1) the
lesser of (A) 4% of the Participant’s “Compensation” (as defined in the
401(k) Plan) payable during the year (ignoring deferrals under the 401(k) Plan,
this Plan, and Code Section 125) and (B) the total amount of Base Salary and
Cash Bonus that the Participant deferred or contributed during the Plan Year
(under the 401(k) Plan and this Plan), minus (2) the actual Company Matching
Contribution that the Participant received under the 401(k) Plan for such Plan
Year, as determined while applying the restrictions imposed by the Code.  The
first Supplemental Matching Contribution under the Plan shall be allocated in
2006 with respect to the 2005 Plan Year.

 

Section 6.              Vesting of Accounts

 

                Each Participant shall be fully vested in the Participant’s
Accounts at all times.

 

Section 7.              Distribution from Accounts

 

                (a)  General Provisions.  Distribution of any amount credited to
a Participant’s Accounts (other than amounts credited to the Protective Stock
Fund) shall be payable in cash.  Distribution of any amount credited to a
Participant’s Accounts in the Protective Stock Fund shall be partly in shares of
Common Stock and partly in cash, with the cash portion equal to the sum of the
tax withholding obligation and the value of any fractional stock equivalents
with respect to the

 

8

--------------------------------------------------------------------------------


 

distribution.  Distributions shall be subject to such rules and procedures as
the Company shall determine.

 

(b)  Timing of Distributions. Distributions from each of a Participant’s Pay
Deferral Account and Stock Deferral Account may be made only (1) upon the death,
Disability or Termination of Employment of the Participant, (2) at the times
elected by the Participant pursuant to the provisions of this Section 7, or
(3) on account of an Unforeseeable Emergency (as provided in Section 7(k)). 
Distributions from a Participant’s Matching Account may be made only upon the
death, Disability or Termination of Employment of the Participant.

 

(c)  Initial Distribution Elections.  In order to make an effective Deferral
Election, each Participant must file with the Company, as a part of the
Participant’s Deferral Election under Section 3(a), a written or electronic
initial election with respect to the timing and manner of distribution of the
amount credited to the Participant’s Pay Deferral Account and Stock Deferral
Account and to the manner of distribution of the amount credited to the
Participant’s Supplemental Matching Account. An election with respect to a
Participant’s Pay Deferral Account and Stock Deferral Account may include an
election to begin distribution upon Termination of Employment (which election,
for a Participant’s 2005-2008 Subaccounts and Post-2008 Subaccounts, shall be
irrevocable after December 31, 2008) or an election to begin distribution upon
such specified date as may be elected by the Participant (which election may be
amended as provided in Section 7(d), 7(e) or 7(f) (as the case may be)).  An
election with respect to a Participant’s Pay Deferral Account, Stock Deferral
Account or Supplemental Matching Account may include an election to receive a
distribution (1) in one lump-sum payment, or (2) in annual installments over a
period not to exceed ten (10) years, as the Participant may designate (which
election may be amended as provided in Section 7(d), 7(e) or 7(f) (as the case
may be)).  Each such initial election may be made with respect to such portion
of the Participant’s Pay Deferral Account, Stock Deferral Account and Matching
Account related to the corresponding Deferral Election (e.g., prospectively, on
a Plan Year by Plan Year basis) and pursuant to such rules and procedures as the
Company may establish from time to time.

 

(d)  Amendment of Distribution Elections—Pre-2005 Subaccounts.  A Participant
may elect to change the time and manner of distributions from the Pre-2005
Subaccounts in the Participant’s Pay Deferral Account and Stock Deferral Account
in accordance with the terms of the Plan as in effect on October 3, 2004;
provided that no such election shall be effective unless the election is made
and received by the Company before the Participant’s Termination of Employment
or Disability and before the first day of the calendar year in which payments
(1) are to begin pursuant to such election and (2) would have begun absent such
election.

 

(e)  Amendment of Distribution Elections—2005-2008 Subaccounts.  (1) Before
January 1, 2009 and subject to compliance with the requirements for a transition
election under Code Section 409A, a Participant may elect to change the time and
manner of distributions from the 2005-2008 Subaccounts in the Participant’s Pay
Deferral Account and Stock Deferral Account; provided that no such election
shall be effective unless the election was made and received by the Company
before the Participant’s Termination of Employment or Disability and before
January 1, 2009.

 

9

--------------------------------------------------------------------------------


 

(2) After December 31, 2008, a Participant may elect to change the time and
manner of distributions to be made on a specified date elected by the
Participant from the 2005-2008 Subaccounts in the Participant’s Pay Deferral
Account and Stock Deferral Account; provided that (A) such election must be made
and received by the Company before the Participant’s Termination of Employment
or Disability, (B) such election shall not take effect until at least 12 months
after the date on which it is made, (C) such election may not be made less than
12 months before the date the first such payment is scheduled to be paid, and
(D) the payment with respect to which such election is made must be deferred for
a period of not less than 5 years from the date the first such payment would
otherwise have been paid.  For purposes of Code Section 409A, an election to
receive installment payments shall be treated as an election to receive a single
payment.

 

(f)  Amendment of Distribution Elections—Post-2008 Subaccounts.  A Participant
may elect to change the time and manner of distributions to be made on a
specified date elected by the Participant from the Post-2008 Subaccounts in the
Participant’s Pay Deferral Account and Stock Deferral Account; provided that
(1) such election must be made and received by the Company before the
Participant’s Termination of Employment or Disability, (2) such election shall
not take effect until at least 12 months after the date on which it is made,
(3) such election may not be made less than 12 months before the date the first
such payment is scheduled to be paid, and (4) the payment with respect to which
such election is made must be deferred for a period of not less than 5 years
from the date the first such payment would otherwise have been paid.  For
purposes of Code Section 409A, an election to receive installment payments shall
be treated as an election to receive a single payment.

 

(g)  Amendment of Distribution Elections—Supplemental Matching Account.  A
Participant may not elect to change the manner of distributions from
Participant’s Supplemental Matching Account after an election as to the form of
distribution has become effective.

 

(h)  Death.  If a Participant dies before distribution of the entire balance in
the Participant’s Account, the balance in the Account shall be payable in a lump
sum to:

 

(1)           the surviving beneficiary (or surviving beneficiaries in such
proportions as) the Participant may have designated by notice in writing to the
Company unrevoked by a later notice in writing to the Company or, in the absence
of an unrevoked notice;

 

(2)           the Participant’s estate.

 

Payment under this Section 7(h) shall be made on the first business day of the
second calendar month after the calendar month in which the Participant’s death
occurred.  The beneficiary of a deceased Participant is responsible for
notifying the Company of the death of the Participant.

 

                (i)  Disability.  Any other elections made by the Participant to
the contrary notwithstanding, if a Participant incurs a Disability, the entire
balance in the Participant’s

 

10

--------------------------------------------------------------------------------


 

Account shall be paid to the Participant in a lump sum.  Payment under this
Section 7(i) shall be made on the tenth business day after the Company
determines that the Participant is Disabled.

 

(j)  Termination of Employment.  Subject to Section 7(o), payment of a lump sum
pursuant to a Participant’s election to receive a distribution upon Termination
of Employment shall be made on the twentieth (20th) business day after the date
of the Participant’s Termination of Employment.  Subject to Section 7(o),
payment of annual installments pursuant to a Participant’s election to begin
distribution upon Termination of Employment shall begin on the twentieth (20th)
business day after the date of the Participant’s Termination of Employment.

 

(k)  Unforeseeable Emergency.  (1) General Provisions.  If a Participant applies
for a distribution from the Participant’s Pay Deferral or Stock Deferral
Accounts in the event of an Unforeseeable Emergency (as defined below) and the
Company determines, in good faith upon reasonable investigation and in its sole
discretion, that such Participant has experienced an Unforeseeable Emergency,
then the Plan may make a distribution to or for the benefit of Participant from
such Accounts.  “Unforeseeable Emergency” shall mean a severe financial hardship
of the Participant or beneficiary resulting from (A) an illness or accident of
the Participant or the beneficiary, the Participant’s or the beneficiary’s
spouse, or the Participant’s or the beneficiary’s dependent (as defined in Code
Section 152(a)); (B) loss of the Participant’s or the beneficiary’s property due
to casualty (including the need to rebuild a home following damage to the home
not otherwise covered by insurance); (C) imminent foreclosure of or eviction
from the Participant’s or the beneficiary’s primary residence; (D) the need to
pay for medical expenses of the Participant or a beneficiary; (E) the need to
pay for funeral expenses of the Participant’s spouse or dependents (as defined
in Code Section 152(a)); or (F) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or beneficiary, all as provided in Code Section 409A.  Whether a
Participant or beneficiary is faced with an Unforeseeable Emergency will
determined based on the facts and circumstances of each case but, in any case,
no distribution will be made to the extent that such emergency is or may be
relieved (A) through reimbursement or compensation from insurance or otherwise;
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship; or (C) by
cessation of deferrals under the Plan.  The purchase of a home and payment of
college tuition are not Unforeseeable Emergencies.

 

(2)  Amount Distributable; Date of Payment.  The amount of any distribution on
account of Unforeseeable Emergency shall not exceed the amount reasonably
necessary to satisfy the emergency need (including the amounts necessary to pay
any federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution).  Determinations of the amounts reasonably
necessary to satisfy the emergency need shall take into account any additional
compensation that is available to the Participant upon cancellation of the
Participant’s Deferral Election (as provided in Section 7(k)(3)).  Payment under
this Section 7(k) shall be made on the tenth (10th) business day after the
Company determines that the Participant has had an Unforeseeable Emergency.

 

(3)  Revocation of Deferral Election.  If a Participant receives a distribution
on account of Unforeseeable Emergency (or receives a distribution on account of
hardship or unforeseeable

 

11

--------------------------------------------------------------------------------


 

emergency under any other plan sponsored by the Company, the terms of which
require a revocation of deferrals under this Plan (including the 401(k) Plan)),
any standing Deferral Election shall be revoked automatically and the
Participant shall not, for the remainder of the Plan Year in which such
distribution is received and the immediately following Plan Year, be entitled to
make any further Deferral Election, nor shall the Company be required to
recognize or implement any such Deferral Election with respect to such
Participant.

 

(l)  Lump Sum Payments.  If a Participant receives a payment from the
Participant’s Accounts in a lump sum, the amount of payment shall be equal to
the value of the Phantom Funds credited to the Accounts, as determined in good
faith by the Company on such date as is as near as reasonably practicable to the
date of payment.

 

(m)  Installment Payments.  The amount of an installment payment from a
Participant’s Accounts shall equal the product of (1) the sum of the balance
credited to such Accounts, as determined in good faith by the Company on such
date as is as near as reasonably practicable to the date of payment, and (2) a
fraction, the numerator of which is one and the denominator of which is the
total number of installments remaining to be paid at the time (including the
installment about to be paid).

 

(n)  Delay of Distributions—General.  Any Plan provision to the contrary
notwithstanding, the Company may delay making a distribution under the Plan, in
whole or in part, if (1) the Company reasonably anticipates that the Company’s
tax deduction with respect to such payment otherwise would be limited or
eliminated by application of Code Section 162(m); provided that such delayed
distribution shall be made at the earliest date at which the Company reasonably
anticipates that the Company’s tax deduction with respect to such payment will
not be limited or eliminated by application of Code Section 162(m), (2) the
Company reasonably anticipates that making the distribution will violate federal
securities laws or other applicable law; provided that such delayed distribution
shall be made at the earliest date at which the Company reasonably anticipates
that making the distribution will not cause such violation, or (3) such other
events or conditions occur to permit the Company to delay distributions, as may
be prescribed pursuant to Code Section 409A.

 

(o)  Delay of Distributions—Certain Key Employees.  Any Plan provision to the
contrary notwithstanding and subject to Code Section 409A, payments to be made
to a Specified Employee from the Participant’s 2005-2008 Subaccount and
Post-2008 Subaccount upon a Termination of Employment may not be made before the
date that is six months after the date of the Termination of Employment (or, if
earlier, the date of death of the Specified Employee).  All payments to which
the Specified Employee would otherwise be entitled during such six month period
(determined as set forth in the remainder of this Section 7) shall be
accumulated within the Accounts and Subaccounts in which they are otherwise
credited and paid as soon as practicable after the end of such six month period
(and within the same calendar year as the end of such six month period), in
accordance with Section 7(l) or 7(m) (as the case may be) and based on the value
of such Accounts and Subaccounts at the end of such six month period.

 

(p)  Time for Distributions—Section 409A Provision.  Any Plan provision to the
contrary notwithstanding, for purposes of Code Section 409A, a payment that is
to be made upon a

 

12

--------------------------------------------------------------------------------


 

designated date (as set forth in the Plan) shall be made (1) no earlier than
such designated date, and (2) no later than the later of (A) the first date that
it is administratively feasible to make such payment on or after such designated
date or (B) the end of the calendar year containing such designated date.

 

Section 8.              Change of Control Provisions

 

(a)  Transfers from Protective Stock Fund Upon Change of Control.  Upon a Change
of Control and for one year thereafter, a Participant may transfer all or any
portion of the balance in the Protective Stock Fund to any Phantom Fund that was
available under the Plan immediately before the Change of Control.  The
Participant may not transfer any amounts in any Phantom Fund (other than the
Protective Stock Fund) to the Protective Stock Fund.  Stock equivalents in the
Protective Stock Fund that are transferred pursuant to this Section 8(a) shall
be valued at the greatest of (1) the average of the Closing Price of the Common
Stock for the twenty (20) trading days ending on the day preceding the effective
date of such transfer; (2) the average of the Closing Price of the Common Stock
for the twenty (20) trading days ending on the day preceding the date of the
Change of Control; or (3) the highest price per share of Common Stock in the
transaction or series of transactions constituting the Change of Control.

 

(b)  Valuation of Distributions from Protective Stock Fund.  After a Change of
Control, all distributions of stock equivalents in the Protective Stock Fund
under the Plan shall be made in cash in an amount equal to the number of stock
equivalents to be distributed multiplied by the greatest of (1) the average of
the Closing Price of the Common Stock for the twenty (20) trading days ending on
the day preceding the date on which the right to such distribution arose;
(2) the average of the Closing Price of the Common Stock for the twenty (20)
trading days ending on the day preceding the date of the Change of Control; or
(3) the highest price per share of Common Stock in the transaction or series of
transactions constituting the Change of Control.

 

(c)  No Amendment.  This Section 8 may not be amended or modified in
anticipation of or after the occurrence of a Change of Control.

 

Section 9.              Amendment and Termination

 

Except as provided in Section 8, the Company may amend, modify, terminate or
discontinue the Plan at any time; provided that no such action shall reduce the
amounts credited to a Participant’s Accounts immediately prior to such action,
or change the time, method or manner in which the Participant’s Account is then
being distributed.

 

Section 10.            Miscellaneous

 

(a)  Unfunded Plan.  The Company shall not be obligated to fund its liabilities
under the Plan, the Accounts established for the Participants shall not
constitute trusts, distributions hereunder shall be made from the general funds
of the Company, and the rights of each

 

13

--------------------------------------------------------------------------------


 

Participant shall be those of an unsecured general creditor of the Company.  A
Participant’s claim at any time shall be for the amount credited to such
Participant’s Accounts at such time.  No amount credited to a Participant’s
Account shall be set aside or invested in any actual fund on behalf of such
Participant, and neither the Participant nor any other person shall have any
interest in any fund or in any specific asset of the Company by reason of
amounts credited to the Participant’s Account; provided that this
Section 10(a) shall not preclude the Company from making investments for its own
account (whether directly or through a grantor trust) to assist it in meeting
its obligations hereunder.

 

(b)  Tax Withholding.  The Company shall have the right to deduct from all
distributions hereunder any taxes required to be withheld by the federal or any
state or local governments.

 

(c)  Non-Alienation.  The interest of a Participant under the Plan shall not be
assignable by the Participant or the Participant’s beneficiary or legal
representative, either by voluntary assignment or by operation of law, and any
assignment of such interest, whether voluntary or by operation of law, shall be
ineffective; provided that (1) a Participant may designate a beneficiary to
receive any benefit payable under the Plan upon the Participant’s death, and
(2) the legal representative of a Participant’s estate may assign the
Participant’s interest under the Plan to the persons entitled to any benefit
payable under the Plan upon the Participant’s death.

 

(d)  Plan Binding on Beneficiaries.  The provisions of the Plan shall apply to
and be binding upon the beneficiaries, distributees and personal representatives
and any other successors in interest of the Participant.

 

(e)  No Guarantee of Employment.  Nothing contained herein shall impose any
obligation on the Company to continue the tenure of an Officer beyond the term
for which such Officer may have been elected or appointed, or shall prevent the
discipline or discharge of an Officer.

 

(f)  No Rights as a Shareholder.  Neither a Participant nor any other person
shall have any right to exercise any of the rights or privileges of a
shareholder with respect to any units of the Protective Stock Fund credited to
the Participant’s Accounts.

 

(g)  Adjustments to Common Stock.  In the event of any change in the Common
Stock by reason of a merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, combination or exchange of shares, or any other
change in corporate structure, the number of shares credited to the Accounts
shall be adjusted in such manner as a majority of the Board shall determine to
be fair under the circumstances; provided that if a Change of Control shall have
occurred, then such determination shall be made by a majority of the Continuing
Directors.

 

(h)  Acceleration of Payments.  If any amounts deferred pursuant to the Plan are
includable in gross income by a Participant prior to payment of such amounts (in
a “determination” (within the meaning of Code Section 1313(a)) or due to the
Plan’s failure to meet the requirements of Code Section 409A), an amount equal
to the amount required to be included in the Participant’s income shall be
immediately paid to such Participant, notwithstanding the Participant’s
elections hereunder.

 

14

--------------------------------------------------------------------------------


 

(i)  Compliance With Laws and Regulations.  The Plan, and the obligations of the
Company under the Plan, shall be subject to all applicable federal and state
laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required.  The Company, in its discretion, may
(1) postpone the issuance or delivery of Common Stock or any other action
permitted under the Plan to permit the Company, with reasonable diligence, to
complete such stock exchange listing or registration or qualification of such
Common Stock or other required action under any federal or state law, rule or
regulation, (2) require a Participant to make such representations and furnish
such information as it may consider appropriate in connection with the issuance
or delivery of Common Stock in compliance with applicable laws, rules and
regulations, and (3) pay a Participant, in lieu of shares of Common Stock, cash
in an amount equal to the product of (A) the Closing Price of the Common Stock
as of the most recent practicable date before the date of payment, multiplied by
(B) the number of stock equivalents in the Protective Stock Fund in the
Participant’s Account.  The Company shall not be obligated to sell or issue
Common Stock in violation of any such laws, rules or regulations, and neither
the Company nor its directors, officers or employees shall have any obligation
or liability to a Participant with respect to the Participant’s Account (or
Common Stock issuable thereunder) because of any actions taken pursuant to the
provisions of this Section 10(i).

 

(j)  Expense Reimbursement.  The Company shall promptly reimburse the
Participant for all legal fees and expenses reasonably incurred in successfully
seeking to obtain or enforce any right or benefit provided under the Plan.

 

(k)  Immunity from Liability.  Neither the Company nor any person acting for the
Company or the Committee in the administration of the Plan shall incur any
liability for anything done or omitted to be done in administering the Plan or
making any determination required by the Plan, except in the case of willful
misconduct or gross negligence.

 

(l)  Applicable Law; Interpretation.  The Plan shall be interpreted as a plan
that is unfunded and is maintained by the Company primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of ERISA, and as a plan of deferred
compensation under Code Section 409A.  The Plan shall be interpreted by and all
questions arising in connection therewith shall be determined by Committee,
whose interpretation or determination, when made in good faith, shall be
conclusive and binding, unless a Change of Control shall have occurred, in which
case such interpretation or determination shall be made by a majority of the
Continuing Directors.

 

(m)          Restatement and Amendment.  This document incorporates into one
document all of the provisions of the Plan, as amended and in effect as of
January 1, 2009.

 

[This document is executed on the following page.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this document as of November 3,
2008.

 

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

By

:

/s/

  John D. Johns

 

 

 

  John D. Johns

 

Chairman of the Board, President and

 

Chief Executive Officer

 

16

--------------------------------------------------------------------------------
